Name: Commission Regulation (EEC) No 709/81 of 19 March 1981 amending Regulations (EEC) No 2729/79 and (EEC) No 713/80 implementing Regulations (EEC) No 2592/79 and (EEC) No 649/80 introducing registration for crude oil and petroleum product imports in the Community
 Type: Regulation
 Subject Matter: energy policy;  oil industry;  trade policy;  information technology and data processing
 Date Published: nan

 20 . 3 . 81 Official Journal of the European Communities No L 74/21 COMMISSION REGULATION (EEC) No 709/81 of 19 March 1981 amending Regulations (EEC) No 2729/79 and (EEC) No 713/80 implementing Regulations (EEC) No 2592/79 and (EEC) No 649/80 introducing registration for crude oil and petroleum product imports in the Community whereas the expiry dates of Regulations (EEC) No 1893/79, (EEC) No 2592/79 and (EEC) No 649/80 have been amended by Council Regulation (EEC) No 481 /81 ; whereas the relevant implementing Regula ­ tions (EEC) No 2729/79(5) and (EEC) No 713/80 (*) should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1893/79 of 28 August 1979 introducing registration for crude oil and/or petroleum product imports in the Community ('), as last amended by Regulation (EEC) No 481 /81 (2 ), and in particular Article 4 thereof, Having regard to Council Regulation (EEC) No 2592/79 of 20 November 1979 laying down rules for carrying out the registration of crude oil imports in the Community provided for in Regulation (EEC) No 1893/79 (3 ), as last amended by Regulation (EEC) No 481 /81 , and in particular Article 7 thereof, Having regard to Council Regulation (EEC) No 649/80 of 17 March 1980 laying down rules for carrying out the registration of petroleum product imports in the European Community provided for by Regulation (EEC) No 1893/79 (4 ), as last amended by Regulation (EEC) No 481 /81 , and in particular Article 8 thereof, Article 2 of Regulation (EEC) No 2729/79 and Article 2 of Regulation (EEC) No 713/80 are hereby replaced by the following : 'This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 March 1981 . For the Commission Ã tiennc DAVIGNON Vice-president ( ¢) OJ No L 220, 30 . ». 1 979 , p . 1 . (-') OJ No L 52, 27 . 2 . 1981 , p . 1 . ( 3 ) OJ No L 297, 24 . 11 . 1 979 , p . 1 . (4 ) OJ No L 73, 19 . .3 . 1980, p . 1 . (') OJ No L 314, 10 . 12 . 1979 , p . 1 . {") OJ No L 8 1 , 27 . 3 . 1 980, p . 1 5 .